Citation Nr: 1235753	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  11-11 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there is basic eligibility for educational assistance pursuant to Chapter 33, Title 38, of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 2007 to January 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC).


REMAND

With regards to the Chapter 33 educational assistance program, VA promulgated 38 C.F.R. § 21.9520 that, in pertinent part, states as follows: 

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she-

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,-

(1) Continues on active duty; 

(2) Is discharged from service with an honorable discharge; 

(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

(4) Is released from service characterized as honorable for further service in a reserve component; or 

(5) Is discharged or released from service for-

(i) A medical condition that preexisted such service and is not determined to be service-connected; 

(ii) Hardship, as determined by the Secretary of the military department concerned; or 

(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.

38 C.F.R. § 21.9520.

Furthermore, 38 C.F.R. § 21.9640(a) states that VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as provided in this section.  Generally, VA will apply the applicable percentage of the maximum amounts payable under this section for pursuit of an approved program of education, in accordance with the following: 

When there is at least 36 months of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 100 percent. 

When there is at least 30 continuous days of aggregate creditable active duty service after September 10, 2001, where the claimant must be discharged due to service-connected disability, the percentage of maximum amounts payable is 100 percent. 

When there is at least 30 months, but less than 36 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 90 percent. 

When there is at least 24 months, but less than 30 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 80 percent. 

When there is at least 18 months, but less than 24 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 70 percent. 

When there is at least 12 months, but less than 18 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 60 percent. 

When there is at least 6 months, but less than 12 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 50 percent. 

When there is at least 90 days, but less than 6 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 40 percent. 

38 C.F.R. § 21.9640(a) (Authority: 38 U.S.C. §§ 3311, 3313). 

The Veteran's DD Form 214 reflects that he served as a military policeman (MP) in Iraq for nearly three years.  His character of discharge was Under Honorable Conditions (General).  The RO denied his claim for Chapter 33 educational assistance eligibility, however, on the basis of his type of discharge.  In the informal hearing presentation, his representative indicated that, although the discharge was listed as "Under Honorable Conditions (General)," they were basically contending this character of discharge is incorrect, provided arguments toward this assertion, and requested that the Board in turn remand the claim to obtain the Veteran's "Military Personnel File" to assess the circumstances of his service.

A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e) (April 19, 2006).  Thus, the "General Discharge" given to the Veteran, as noted, was the basis for the denial of benefits in this case.

In essence, though, he and his representative have raised the issue of the character of this discharge, which is "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180 (1991).  That is, if his discharge is incorrect, he will be entitled to the Chapter 33 educational benefits sought.  While VA may consider this specific issue of the character of discharge, the Board hereby advises the Veteran that he should submit any request to upgrade his military discharge to the Army service department as VA does not have the authority to upgrade a military discharge that is the underlying matter.  Until this threshold preliminary matter is resolved, a determination of his eligibility for Chapter 33 educational assistance must be deferred.

Accordingly, the claim is REMANDED for the following action:

1.  Contact the Veteran and determine whether he has attempted to upgrade his discharge with the Army service department or Department of Defense.  If he has, take any necessary steps to obtain documentation regarding what came of his application for review of his discharge.

2.  Obtain his military personnel file and associate it with the record.

3.  Adjudicate the issue of the character of his discharge from service for the period from March 6, 2007 to January 14, 2010.  He must be notified of this decision and apprised of his procedural and appellate rights in the event it, too, is unfavorable and elects to appeal.

4.  Then readjudicate this claim already on appeal for Chapter 33 educational assistance eligibility in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) concerning this claim and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration nof this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


